June 7, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                         DENSO CORPORATION, Appellant

NO. 14-12-00353-CV                           V.

    DANIEL MEDINA, INDIVIDUALLY, AND AS REPRESENTATIVE OF THE
            ESTATE OF SILVIA MORALES, DECEASED, Appellee
                  ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on May 21, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order this decision certified below for observance.

      We further order that mandate be issued immediately.